DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 12-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yelin et al. [US 2005/0128488 A1].

Regarding claims 1 and 15, Yelin et al. discloses a depth measurement system (Figs. 1 and 2) comprising: an emission unit (12) that is configured to emit light in a continuous wavelength- encoded light pattern in which the emitted light varies with a direction of emission and in which the wavelength of the light that is emitted in each direction of emission is known (paragraphs [0009], [0010] and [0035]-[0038]); and 
a camera (CCD camera) that is located at a known position relative to the emission unit (12) and that is configured to acquire an image of light that is returned by a scene that is illuminated by the wavelength-encoded light pattern, a sensor array (21b is a detector of the CCD 

Regarding claims 2 and 16, Yelin et al. discloses wherein the emission unit comprises a narrow bandpass filter that exhibits a blue shift effect (paragraph [0040]).

Regarding claim 5, Yelin et al. discloses wherein the emission unit is at least partially enclosed in walls having reflecting interior surfaces (as shown in Figs. 1 and 2).

Regarding claim 7, Yelin et al. discloses wherein the emission unit is configured to enhance the brightness of light that is illuminating a part of the scene (as shown in Figs. 3 and 4).

Regarding claim 12-14, Yelin et al. discloses wherein the system is configured to operate at a plurality of known orientations relative to the scene, wherein the images that are acquired by the camera during operation at the plurality of known orientations may be analyzed to give a spectral description of a surface of the scene, further comprising a reference surface having known spectral characteristics (as shown in Figs. 1-5).

Regarding claim 17, Yelin et al. discloses wherein calculating the depth comprises applying a predetermined relationship between the determined wavelength and the depth of the part of the scene (as shown in Figs. 3-5, see also paragraphs [0053]-[0055] to teach surface 

Regarding claim 18, Yelin et al. discloses wherein analyzing the color image to determine the wavelength comprises calculating the wavelength based on signals from at least two types of pixels of the image pixel (as shown in Figs. 3-5, see also paragraphs [0053]-[0055] to teach surface height obtained by determining the location of a maximum speckle intensity difference along an axial (z) axis).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon [US 2019/0011721 A1].

Regarding claim 19, Gordon discloses a method for acquiring a spectral description of a scene (paragraph [0137]), the method comprising: 
operating an emission unit of the spectral imaging system to emit light in a continuous wavelength-encoded light pattern such that a wavelength of the light that is emitted by the 
operating a camera of the depth measurement system to acquire an image of a scene that is illuminated by the wavelength-encoded light pattern (paragraph [0173]); 
processing the acquired image to calculate a wavelength and an intensity of light that is returned by each part of the scene (paragraphs [0174] and [0182]); and 
when the acquired images of a part of the scene do not include measurements at all wavelengths of a predetermined set of wavelengths (paragraph [0175]), rotating the spectral imaging system so that that part of the scene is illuminated by another wavelength of the wavelength-encoded light pattern (paragraph [0384]).

Regarding claim 20, Gordon discloses wherein processing the acquired images comprises utilizing results of a depth measurement in calculating the wavelength or in calculating the intensity (paragraphs [0173]-[0175]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yelin et al. in view of Menon et al. [US 2018/0052050 A1].

Regarding claims 3, 4, 8 and 9, Yelin et al. discloses the system (as applied above).

Yelin et al. does not explicitly teach wherein a central wavelength of a spectral band of light that the narrow bandpass filter is configured to transmit at a nominal angle of incidence is selected to be a wavelength at a long wavelength end of a transition spectral region within which a spectral sensitivity of one type of sensor of the sensor array monotonically increases with increasing wavelength, and a spectral sensitivity of another type of sensor of the sensor array monotonically decreases with increasing wavelength, wherein the nominal angle of incidence is perpendicular to a surface of the narrow bandpass filter, wherein the sensor array comprises a color filter array, wherein the color filter array comprises a Bayer filter.
However, Menon et al. discloses a system wherein a computational refocusing and extension to 3D multi-spectral imaging that can measure the depth-of-field, comprising a color filter sensor array such as a Bayer filter (as shown in Fig. 1, see also paragraphs [0075]-[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a color filter sensor array such as a Bayer filter, as taught by Menon et al. in the system of Yelin et al. because such a modification provides a suitable alternative sensor for measuring depth wherein the color filter array can provide information about the intensity of light in red, green and blue (RGB) wavelength regions (paragraph [0067] of Menon et al.).

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yelin et al. in view of Gordon.

Regarding claim 6, Yelin et al. discloses the system comprising a light source (paragraph [0039]).

Yelin et al. does not explicitly teach wherein a light source of the emission unit comprises a light emitting diode.
However, Gordon discloses a depth measurement system wherein the light source is a light emitting diode (paragraph [0495]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a light source such as one or more LEDs, as taught by Gordon in the system of Yelin et al. because such a modification provides a suitable alternative light source for a depth measurement system.

Regarding claims 10 and 11, Yelin et al. discloses the system connected to a display monitor (as shown in Fig. 2).

Yelin et al. does not explicitly teach wherein the system is connectable to a connector of a computer or smartphone.
However, Gordon discloses a depth measurement system wherein the system is connectable to a connector of a computer or smartphone (paragraphs [0479] and [0481]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a computer or smartphone, as taught by Gordon in the system of Yelin et al. because such a modification provides a suitable alternative for managing the 3D captured image (paragraphs [0479] and [0481] of Gordon).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882